DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended, to avoid any 112 2nd issues, as follows: 

Claim 1: An oil mist separator for an internal combustion engine, the oil mist separator comprising: 
a cylinder head cover; 
a baffle plate fixed to an inner surface of the cylinder head cover, a section between the cylinder head cover and the baffle plate defining an oil separation chamber that separates oil from blow-by gas in the internal combustion engine; and 
a cam spray plate fixed to a surface of the baffle plate opposite to the cylinder head cover, the cam spray plate defining an oil passage through which oil is supplied to a camshaft of the internal combustion engine, wherein 
the baffle plate includes a discharge hole through which the oil separated from the blow-by gas by the oil separation chamber is discharged, and 
the cam spray plate includes a passage defining portion and a baffle plate portion, the passage defining portion defining the oil passage so that the oil passage is disposed without being overlapped with the discharge hole when viewed along an axial direction of the discharge hole, the baffle plate portion being integrated with the passage defining portion and overlapped with the discharge hole when viewed along an axial direction of the discharge hole.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art fails to disclose the mist oil separator of claim 1, particularly wherein the cam spray plate, fixed to the battle plate beneath it, includes a passage for oil discharge which does not overlap the baffle plate’s passage for oil discharge, while the baffle plate is still integrated with the cam plate’s defining portion and wherein the cam plate overlaps the discharge hole when viewed along its axial direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747